DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "far" in at least claims 1 and 5 is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the claim is indefinite.
Since claims 2-19 depend from claim 1, they are rejected for at least the same reasons.
With respect to claim 2, the limitation “a cup wall of the cup shielding is arranged in two layers”. It is unclear if this refers to the wall of the cup or the wall of the cup shielding or both, since the cup and cup shielding appear to be claimed as different limitations. 

With respect to claim 18, the claim discloses “temperature” however it is unclear if this is the light temperature of the fluid temperature or another temperature. 
With respect to claim 19, the claim is drawn to the use of the main control chip is a HT66F019 single chip microcomputer the voltage regulator is a 7533-type chip and 6the charge and discharge management chip is an IP5 306-type chip. These appear to be trademark and make the scope of the claim unclear indefinite because the product can be changed at any time by the trademark owner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bole WO 2014187524 A1.
With respect to claim 1, the Bole WO 2014187524 A1 reference discloses a UV sterilization cup comprising: a cup body 1 comprising a first receiving room inside of container 1, with a first opening at the top of container 1 being formed on its portion adjacent to a cup shielding 2 which is covered on the cup body 1 see figure 1; the cup shielding 2 comprising a second receiving room between glass 6 and 19, with a second opening being formed on its end adjacent to the cup body and connected to the first opening see figure 1: a UV sterilization member 7a received in the second received room to emit 
The reference differs in that it does not disclose that the waterproof member abuts against the UV light source.  However, this only amounts to location of parts.  The reference does not specify that the small distance shown must be maintained or that any unexpected results come from the location and therefore it is within the ordinary skill of one in the art to find or discover the workable range for the waterproof member.  Therefore one would recognize that to abut the UV light source would yield the expected result of providing a barrier that touches the light source, since it would provide a barrier at any location it is placed in the system.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Bole reference and abut the member, since it would yield the expected result of providing a barrier that touches the light source.
With respect to claim 2, the Bole reference discloses in figure 3 a wall of the cup shielding is arranged in two layers 4 and 5, at a position of the second opening and comprises a first cup wall a 1second cup wall overlapped with the first cup wall successively from the inside to the outside, and a first gap formed between the first cup wall and the second cup wall: an end of the first opening inserting into the first gap to connect with the cup shielding, the UV sterilization member installed on a top end of the 
With respect to claim 3, the Bole reference discloses the UV sterilization cup as claimed in claim 2, wherein figures 1 and 3 and threads such as 20 the first cup wall comprises a first thread formed on its inner wall thereof and the cup body comprises a second thread formed on an outer wall of the first opening to correspondingly engage with the first thread, see engagement threads 20 and mate.  
With respect to claim 4, the Bole reference discloses the UV sterilization cup as claimed in claim 2, wherein figure 3 discloses the length of the second cup wall 5 extending along a longitudinal direction of the cup body towards the first opening is greater than that of the first cup (since it covers the mating component) wall extending along the longitudinal direction of the cup body towards the first opening, the second cup wall extending into the first receiving room.  
With respect to claim 5, the Bole reference discloses the UV sterilization cup as claimed in claim 2 wherein the cup shielding 2 further comprises a cover (Page 9 lines 21-31 and figures) a main body with a hollow configuration and opening-setting in its two sides, and a frame: the second opening formed on one side of the main body and the first and second cup walls arranged on the one side of the main body the cover covered on the other side of the main body far away from the second opening the frame tightly fixed in the second cup wall with a battery therein. the cover, the main body and the frame cooperatively surrounding to form the second receiving room: the UV 7a PCB 7mounted on the other side of the main body adjacent to the cover, the UV light source 7a mounted on the second cup wall and formed on a lower end of the frame to abut against the frame, the waterproof transparent member 6 and 19 mounted on the second cup wall and formed on a bottom end of the ULV light source to abut against the bottom end of the UV light source.  
With respect to claim 6, the Bole reference discloses the UV sterilization cup as claimed in claim 5 wherein the frame further comprises an installing plate formed on its upper portion thereon and 
With respect to claim 7, the Bole reference discloses the UV light source comprises a U light panel abutting against the lower end of the frame and comprising at least one UV LED formed thereon, and a reflector connected to the UV light panel and comprising a narrow portion abutting against the bottom of the UV light panel and surrounding the at least one UV LED therein, and a wide portion opposite to the narrow portion: the waterproof transparent member comprising a UV transparent plate with high transmittance with its upper portion abutting against the wide portion. a sealing ring surrounding the periphery of the UV transparent plate and interferently fitted with the inner wall of the second cup wall, the main body further comprising a waterproof step protruding out from the inner wall of a lower portion of the second cup wall and abutting against the bottom of the LV transparent 3plate.  
With respect to claim 8, the Bole reference discloses the main body further comprises a waterproof groove formed on the inner wall of the lower portion of the second cup wall for receiving a waterproof sealing sleeve therein (seal 12 and its inherent seat).  
With respect to claim 9, the Bole reference discloses wherein Figure 3 discloses a plurality of supporting ribs 8 for supporting the UV PCB 7 is arranged at intervals on the circumferential of the main body where the UV PCBS is installed.  
With respect to claim 12, the Bole reference discloses the cover further comprises a window 6 formed on its upper end thereof, and a button hole formed adjacent to the window and comprising a key formed (page 6 line 12 to page 7, user inter face inherently included buttons and button holes for user input) thereon for connecting to the UV PCB 7, a window transparent plate covered on the window 
With respect to claim 16, the Bole reference discloses the reference discloses on page 6 lines 12-31  the UV generating circuit 15 comprises a main control chip(inherent to the circuit) a step-up driving circuit, a charge and discharge management circuit, a voltage-regulating circuit, a display driving circuit and a keying circuit respectively connected to the main control chip. the main control chip configured to generate a UV generating signal and then drive the UV light source to emit ultraviolet ray according to the TV generating signal amplified by the step-up driving circuit (dimmer switch): the charge and discharge management circuit configured to receive a control signal of the main control chip to charge or discharge a battery (Page 6): the voltage-regulating circuit configured to stabilize the voltage processed by the charge and discharge management circuit and to provide a stabilization 5power supply for the main control chip: the display driving circuit configured to receive signals of the main control chip and send the signals to a display screen (page 7 interface): and the keying circuit configured to receive an input signal from users and then send it to the main control chip disclosed on page 6-7.  
With respect to claim 17, the reference discloses on page 6 the UV sterilization cup as claimed in claim 16, wherein the charge and discharge management circuit comprises a charge and discharge management chip electrically connected to the main control chip and connected with a connecting port of the battery. and a USB connector circuit connected to the charge and discharge management chip: the charge and discharge management chip configured to receive the control signal of the main control chip and input electronic energy to the connecting port of the battery via the USB connector circuit such as associated with phones, to charge the battery or output electronic energy to the USB connector circuit via the connecting port of the battery to discharge the battery.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the reference and use a Micro USB, since changing one known USB for another known USB, is an obvious matter of design choice and would yield the expected result of providing the desired USB connection. 
With respect to claim 18, the Bole reference discloses  the display driving circuit is configured to drive the display screen to at least display the operational parameters on page 7, operational parameters are known to include, the temperature, the power level and the charging indicator and the sterilization timing status.  
With respect to claim19, the Bole reference discloses the UV sterilization cup as claimed in claim 16, wherein the step-up driving circuit 15 comprises a power amplifying circuit (dimmer/modulator disclosed on page 6 line12 through page 7) and a step-up constant current circuit with a step-up constant current chip therein (inherent to the processor), and the voltage-regulating circuit comprising a voltage regulator therein: the step-up constant current chip is an art equivalent  AL8822-type chip the main control chip is a HT66F019 single chip microcomputer the voltage regulator is a 7533-type chip and 6the charge and discharge management chip is an IP5 306-type chip (the chips are inherently art equivalent chips, see 112 2nd rejection. 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bole WO 2014187524 A1 further in view of Yanke U.S. Publication 2015/0307368 A1.
With respect to claim 13, the reference does not disclose wherein the UV sterilization cup further 4comprises a filter used in conjunction with the first opening of the cup body.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the reference and use a carbon filter, since the Yanke reference discloses it would yield the expected result of providing increased treatment and filtration. 
Allowable Subject Matter
Claims 10 and 14-15 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 11 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMERON J ALLEN/Examiner, Art Unit 1774